—Judgment unanimously affirmed. Memorandum: Defendant appeals from a judgment convicting him, after a jury trial, of menacing in the first degree and criminal possession of a weapon in the third degree. His contention that County Court erred in permitting the complainant to testify concerning a previous encounter with defendant lacks merit. The record shows that defense counsel consented to the admission of that testimony.
We have examined defendant’s remaining contention and conclude that it is lacking in merit. (Appeal from Judgment of Cayuga County Court, Corning, J. — Menacing, 1st Degree.) Present — Pine, J. P., Fallon, Callahan, Davis and Boehm, JJ.